DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed February 01, 2019.  The amendment to the specification, drawings and claims in the preliminary amendment is hereby acknowledged. 
Claim Interpretation
Claims 1 and 5 include reference characters “(540)”, “(530,650)” and “(520,660)”, it is noted that the presence or absence of such reference characters does not affect the scope of a claim. See MPEP 608.01(m).
Claim Objections
Claims 1, 4-6 and 8-10 are objected to because of the following informalities:  
Claim 1, line 4, a colon “:” should be added after “including” to separate the preamble of the claim from the body of the claim.
Claim 1, line 6-7, refers to image brightness L1(t1), L2(t2) and in line 9 :said image brightness L1, L2, there is a clear inconsistency in reference to image brightness. Appropriate correction is requited.
Claim 1, line 8-9, function                     
                        P
                         
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        =
                        F
                        
                            
                                L
                                1
                                ,
                                 
                                L
                                2
                            
                        
                    
                , the “F” should be accompanied by full expression in first instance in the claims. 
Claim 4, first instance of “ASD” “PFO” and “LAA” should be accompanied by the full expression in the claims. 
Claim 5 recites the limitation "to register an image time series” in line 4-5 that lacks sufficient antecedent basis in the claim – note, claim 1 previously sets forth an image time series.
Claims 5 and 6, the phrase “...of any of claim 1” should be amended appropriately to overcome the obvious grammatical error. 
Claim 6, the limitation “said dependency” in line 5 lacks sufficient antecedent basis in the claim, note this is the first instance of the word “dependency”, in part because the first instance of Pi in line 4 is not accompanied by the full expression.
Claim 8, line 3, a colon “:” should be added after “including” to separate the preamble of the claim from the body of the claim.
Claim 8, line 5-6, calculating … and based in image brightness”, the “and” should be deleted, since the calculating is based in image brightness. 
Claim 9, line 2, “further including calculation of ” appears to have a grammatical error, suggest to amend to “further include calculation of”.
Claim 10, first instance of “Ln” should be defined in the claim.
Claim 10, the brightness L1, L2, …Ln that lacks sufficient antecedent basis in the claim, note previous set forth brightness does not include Ln. Suggested to amend to “the brightnesses L1, L2, to brightness Ln”.
Claim 10, line 2, the phrase “… when said surfaces containing at least …” appears to be grammatically incorrect, it is suggested to amend to “when said surfaces contain at least …”
Claim 10, line 3, “a implantation” should be amended to “an implanted”.
Claim 10, line 4-5, the phrase “… further including calculation …” appears to be grammatically incorrect, it is suggested to amend to “ … further include calculation …”
Claim 12, line 1, “determination the brightness” appears to be missing a word or is grammatically incorrect. 
Claim 13, line 3, “2-Dimensional (2D- or B-) mode” is unclear, since 2D is known to be abbreviation of  2-Dimensional, it is suggested to amend the phrase so that the parenthesis only enclose “2D”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said heart" in line 3.  There is insufficient antecedent basis for this limitation in the claim – note, there is no previous recitation of a heart.
Claim 5 recites the limitation "for estimating said volume" in line 5 that lacks sufficient antecedent basis in the claim – note, claim 1 recites changing volume which could be different from a volume.  Claim 7 is likewise rejected by virtue of dependence to claim 5. 
Claim 11 recites the limitation "the function P" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note claim 10 recites functions Pi and  while claim 8 recites P(ti), it is unclear which function “P” is being referred to in claim 11. 
Claim 11 further recites the limitation “said volume” in line 4. There is insufficient antecedent basis for this limitation in the claim. Note claim 8 recites “changing volume” it is unclear whether changing volume and said volume are one and the same or distinct. 
Regarding claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 at stanza c recites the broad recitation “but not limited to”, and the claim also recites “an M- mode or generalized M-mode” which is the narrower statement of the limitation that is not limited to either one of the M-mode or the generalized M-mode. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites the limitation "adjusting said measurements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note claim 8 does not recite measurements, as such, adjusting said measurements in claim 15 renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recites “said target area include passive reflectors”, the target area as set forth in claim 1 is a region inside a body, claim 2 thus positively recites part of a human organism within the scope of the claim. Claims 3 and 4 further add limitations to passive reflectors noted above and are rejected under this statute for the same rationale.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 16 is directed to either software per se (i.e., the claimed software is not embodied in a non-transitory media) which is a non-limiting example of claim categories which are not statutory subject matter. See MPEP § 2106, subsection I.
Claims 1-4, 8-13 and 15- 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system for providing continuous calculation of blood pressure as a function                        
                            P
                             
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            F
                            
                                
                                    L
                                    1
                                    ,
                                     
                                    L
                                    2
                                
                            
                        
                    , by use of a control unit, which as drafted, the calculation 
Claim 8 recites a method of providing continuous calculation of blood pressure, that includes the steps of image processing of a time series of ultrasound images and calculating said blood pressure as a function as a function                        
                            P
                             
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            F
                            
                                
                                    L
                                    1
                                    ,
                                     
                                    L
                                    2
                                
                            
                        
                    . As drafted, under broadest and reasonable interpretation covers performance of the limitation in the mind with a physical aid such as pen and paper, because processing images can be performed in the mind by looking at a time series of images and by use of a physical aid such as a pen and paper can perform the calculation, hence an abstract idea judicial exception. Claim 16 requires limitations of claim 8 and thus recites the abstract idea judicial exception. 
The judicial exception noted above for claims 1, 8 and 16 are not integrated into practical application because the mere nominal recitation of a generic computer/control unit in claim 1 does not take the claim limitation out of the mental processes grouping judicial exception and claims 1, 8 and 16 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 2-4 recite passive reflectors in the target area and limitations directed to the passive reflectors. Said passive reflectors amount to extra-solution activity considering it is well known to use passive reflectors for imaging (e.g., Kaplan US 2003/0176789 A1 – abstract, [0144] –of record), hence does not amount to significantly more. 
Claim 9 recites further calculation based on calibration which is an extension of the judicial exception noted above. Recitation of catheter based blood pressure sensors amounts to extra-solution solution activity considering catheter based blood pressure sensors are well known and recitation of an imaging unit is at a high level of generality that does not amount to significantly more that the abstract idea.
Claims 10-12 each include an extension of the abstract idea noted in claim 8 above, that can be performed in the human mind with the aid of a physical aid such as pen and paper, the judicial exception in these claims is also not integrated into a practical application for the same reason noted in paragraph above. 
Claim 13 recites a further step of determining blood flow velocities in D-mode or b-mode which is a form of extra-solution activity considering it is well known an established in the art to determine blood flow velocities by either method. 
Allowable Subject Matter
Claims 4, 5, 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793